Citation Nr: 0025252	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-37 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from May 1951 to May 1953.  
The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 1999 rating decision, the RO increased the 
veteran's 40 percent disability rating for residuals of shell 
fragment wounds to the left buttock and thigh to 50 percent 
disabling, effective September 1, 1953 and granted 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.   

The issue of basic eligibility for Department of Veterans 
Affairs loan guaranty benefits will be discussed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1995, the cause of death 
was acute myocardial infarction due to hypertensive 
cardiovascular disease.  Chronic bronchitis and fatty liver 
were listed as other significant conditions contributing to 
death.  

2.  At the time of the veteran's death, service connection 
was in effect for amputation, right forearm below pronation 
level, evaluated as 70 percent disabling; residuals, shell 
fragment wound (SFW), left buttock and thigh, evaluated as 50 
percent disabling; residuals, SFW, left forearm, evaluated as 
30 percent disabling; and residuals, SFW, left flank, 
evaluated as 20 percent disabling.  He was entitled to a 
combined evaluation of 100 percent, effective January 4, 
1979, and special monthly compensation on account of the 
anatomical loss of a hand. 

3.  The weight of the evidence is in favor of a conclusion 
that the veteran's service connected disabilities hastened 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

A review of the certificate of the veteran's death discloses 
that he died in July 1995 at the age of 62.  The immediate 
cause of death was listed as acute myocardial infarction, due 
to hypertensive cardiovascular disease.  The approximate 
interval between the fatal condition and death was shown to 
be hours.  The approximate interval between hypertensive 
cardiovascular disease and death was years.   Other 
significant conditions contributing to the cause of death but 
not related to death were chronic bronchitis and fatty liver.  

During the veteran's lifetime, service connection was in 
effect for the following: 
Amputation, right forearm below pronation level, evaluated as 
70 percent disabling; residuals, shell fragment wound (SFW), 
left buttock and thigh, evaluated as 50 percent disabling; 
residuals, SFW, left forearm, evaluated as 30 percent 
disabling; and residuals, SFW, left flank, evaluated as 20 
percent disabling.  His combined evaluation was 100 percent 
effective, August 17, 1989.  Prior to that date he was in 
receipt of a total rating based on individual unemployability 
by reason of his various service-connected disabilities from 
January 4, 1979.  

The veteran's wounds were sustained in combat during the 
Korean War.

A review of the service medical records is without reference 
to any complaints or findings indicative of cardiovascular 
disease or lung disease.  The service records show that the 
veteran was treated for wound, missile to the left forearm, 
right forearm, right hand, left flank, and left hip; 
amputation, traumatic, right forearm, cicatrix, skin, left 
leg, due to missile wound, foreign bodies, retained in the 
left arm, right arm, and left hip; acute appendicitis, and 
adhesions peritoneal. 

Post service medical records reflect periodic evaluations 
over the years for the above service connected disabilities 
with no indication of cardiovascular disease or lung disease.  

The 1953 VA examination report revealed a normal 
cardiovascular system, normal respiratory system, and 
unremarkable liver and spleen.  

The records shows that the veteran underwent a number of 
operations for removal of foreign material as well as relieve 
pain and discomfort due to his service connected 
disabilities.  

In a September 1996 statement, P. Changaris, D.C. reported 
that the veteran had been his patient from May 1994 to May 
1995.  He reported that the veteran presented with complaints 
of severe, constant low back and pelvic pain.  X-rays 
revealed arthritis and shrapnel overlying the left pelvis and 
spine.  He reported that the veteran had numerous military 
related surgeries to help alleviate his musculoskeletal pain 
and took numerous amounts of mediation to ease his 
discomfort.  He stated that the veteran suffered chronic 
musculoskeletal pain from service inflicted injuries which 
may have contributed to his shortened life.

In a September 1996 statement, D. Miller, D.O. reported that 
the veteran had been his patient since January 1991.  He 
reported that the veteran had a family history of coronary 
artery disease.  He reported that the veteran had 
hypertension and was limited by his residuals of SFWs.  It 
was noted that the veteran experienced frequent pains in the 
lower extremities and low back for which he took analgesics 
daily.  The veteran also experienced left shoulder pain.  He 
reported that the veteran also had problems with epigastric 
discomfort which was most likely aggravated by the anti-
inflammatories that he took for his low back, lower 
extremity, and left shoulder pain.  

Dr. Miller further reported that he felt that the veteran's 
death was due to a sudden cardiac event.  He stated that it 
was difficult to determine whether some of the veteran's 
previous symptoms may have been warning signs of angina, 
since he suffered left shoulder pain and epigastric 
discomfort for a number of years.  He reported that the 
medication might have disguised any coronary problems.  He 
reported that the veteran's lack of activity due to war 
injuries and family history of heart disease put him at a 
higher risk for heart disease.  He opined that the veteran's 
military injuries might have shortened his life span due to 
his inactivity.  

In an October 1996 memorandum, the RO requested an opinion as 
to whether or not the veteran's service connected 
disabilities substantially or materially combined to cause 
death, or aided or lent assistance to the production of 
death.  

In an undated statement, R. Stevens, M.D., VA physician, 
reported that he had reviewed the veteran's claims folder 
with particular attention to the veteran's treating 
physicians' statements.  He reported that there was no 
evidence that the veteran's service connected musculoskeletal 
or gastric symptoms were indicative of, or masked the 
symptoms of cardiovascular disease.  He also reported that 
the risk factors of positive family history of premature 
heart disease and hypertension were the main causes of the 
veteran's fatal acute myocardial infarction at the age of 62.  
Dr. Stevens opined that neither the neither the veteran's 
service connected disabilities nor their treatment 
contributed substantially or materially to cause death or 
aided or lent assistance to the production of death.  

In a July 1997 statement, Dr. Miller reported that the 
veteran's death was due to a sudden cardiac event.  He 
reported that the veteran was seen on several occasions over 
the years with complaints referable to his service-connected 
disabilities.  He reported because of the veteran's constant 
left shoulder pain and the anti-inflammatories prescribed for 
his multiple pains and aches, he developed gastritis.  He 
reported that for this reason cardiac problems were not 
easily diagnosed.  

Dr. Miller reported that veteran's epigastric and heartburn 
symptoms, as well as his left shoulder pain, may very well 
have been angina attacks that were disguised by his injuries.  
He reported that no cardiac tests were performed, other than 
occasional resting electrocardiograms, which were 
unremarkable.  He stated that for this reason he felt that 
the service connected injuries hindered the diagnosis of a 
cardiovascular disease.  

Private medical records dated from March to May 1994 show 
that the veteran was seen with complaints of left shoulder 
pain.  His past medical history included hypertension.  The 
diagnoses were peritendinitis, bursitis, left shoulder; early 
degenerative changes anterior aspect, glenohumeral joint, 
left; and myositis ossificans about the left shoulder.  It 
was noted that Ansaid produced gastrointestinal discomfort.  

In an August 1997 statement, the appellant's daughter 
reported that she believed that the veteran's service 
connected disabilities and medication hindered the diagnosis 
of his cardiovascular disease.  


Pertinent Law and Regulations

The surviving spouse of a veteran who dies as the result of 
injury or disease incurred in or aggravated by service will 
be entitled to compensation. 38 U.S.C.A. § 1310 (West 1991).  
Service connection will be granted for the cause of the 
veteran's death if a service-connected disability was a cause 
or a contributory cause of death.

VA has implemented the provisions of § 1310, by adopting the 
following regulation:

(a) General.  The death of a veteran will 
be considered as having  been due to a 
service-connected disability when the 
evidence establishes  that such 
disability was either the principal or a 
contributory cause of  death.  The issue 
involved will be determined by exercise 
of sound  judgment, without recourse to 
speculation, after a careful analysis has  
been made of all the facts and 
circumstances surrounding the death of  
the veteran, including, particularly, 
autopsy reports.

(b) Principal cause of death.  The 
service-connected disability will  be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related  thereto.

(c) Contributory cause of death.  (1) 
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining  whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually  
shared in producing death, but rather it 
must be shown that there was a  causal 
connection.(2) Generally, minor service-
connected disabilities, particularly  
those of a static nature or not 
materially affecting a vital organ,  
would not be held to have contributed to 
death primarily due to  unrelated 
disability.  In the same category there 
would be included  service-connected 
disease or injuries of any evaluation 
(even though  evaluated as 100 percent 
disabling) but of a quiescent or static 
nature  involving muscular or skeletal 
functions and not materially affecting 
other vital body functions.  (3) Service-
connected diseases or injuries involving 
active  processes affecting vital organs 
should receive careful consideration as  
a contributory cause of death, the 
primary cause being unrelated, from the 
viewpoint of whether there were resulting 
debilitating effects and general 
impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death.  Where the service-connected 
condition affects vital organs as 
distinguished from muscular or skeletal  
functions and is evaluated as 100 percent 
disabling, debilitation may be  assumed.  
(4) There are primary causes of death 
which by their very nature are  so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether  there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated  
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 C.F.R. § 3.312 (1999).

The debilitating effects of a service-connected disability 
must make the veteran materially less capable of resisting 
the fatal disease, or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Well-Grounded Claim

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  That is, is the claim plausible and meritorious on 
its own or capable of substantiation?  If he or she has not, 
the appeal must fail and the Board has no duty to further 
assist him or her with the development of the claim. 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); or aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (1997).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability will 
always have been met.  (The current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must also be supported by the evidence of 
record.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

The 2nd and 3rd Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (a) evidence that the 
condition was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity, symptomatology; and (c) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under § 
3.303(b) by evidence (i) the existence of a chronic disease 
in service or during an applicable presumptive period and 
(ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1999).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. 
App. 432 (1997); see Locher v. Brown, 9 Vet. App. 535, 538-39 
(1996) (citing Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995), for the proposition that lay evidence linking a fall 
to a service-connected weakened leg sufficed on that point as 
long as there was "medical evidence connecting a currently 
diagnosed back disability to the fall"); Jones (Wayne) v. 
Brown, 7 Vet. App. 134, 136-37 (1994) (lay testimony that one 
condition was caused by a service-connected condition was 
insufficient to well ground a claim).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
itself is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Derwinski, 5 Vet. App. 19, 21 (1993). 

In the instant, case one private physician and a chiropractor 
have concluded that the veteran's service connected 
disabilities hastened his death.  Thus there is competent 
evidence that his service-connected disabilities were 
contributing factors in his death.  Since there is competent 
evidence that the service connected disabilities contributed 
to his death, the Board concludes that the claim is well 
grounded.  

Analysis on the Merits

The competent evidence against the appellant's claim consists 
of the opinion of the VA physician, and the fact that the 
service connected disabilities were not listed on the death 
certificate as having played a role in his death.  However, 
the VA physician did not give reasons for his opinions, and 
did not specifically comment on Dr. Miller's conclusion that 
the lack of activity caused by the veteran's service 
connected disabilities may have shortened the veteran's life.

On the other hand, the opinion of Dr. Miller was accompanied 
by reasons, and was the product of actual observation of the 
veteran.  Dr. Miller's opinion was buttressed by that of the 
veteran's chiropractor, Pete Changaris.  Read together, these 
opinions are to the effect that the service connected 
disabilities hastened the veteran's death in two ways.  
First, the disabilities masked the symptoms of the ultimately 
fatal heart disease, and thereby delayed its diagnosis and 
treatment, and second they caused the veteran to be 
sedentary.  The VA physician disagreed with the conclusion 
that the service connected disabilities masked the fatal 
heart disease, but, as just noted, gave no reasons for his 
conclusion.  He did not comment on the specific opinion that 
the disabilities caused the veteran to be sedentary.  For 
these reasons, the Board finds the opinions Dr. Miller and 
Pete Changaris to be more persuasive than that of the VA 
physician.  Therefore the Board finds that the evidence is in 
favor of a conclusion that the service connected disabilities 
hastened, and thereby contributed to death.  Service 
connection for the cause of death therefore warranted.

In reaching this conclusion, the Board is aware of the 
admonition contained in § 3.312, that "it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature."  However, there is evidence of the 
debilitating effects of the service-connected disabilities.  
First, these disabilities were evaluated as 100 percent 
disabling for many years prior to the veteran's death, and 
they were not static, inasmuch as the evaluations for these 
disabilities increased over the years subsequent to service.  
Further, Dr. Miller has described the specific debilitating 
effects of the service connected disabilities by noting that 
they caused him to be sedentary, experience pain and develop 
gastritis.


ORDER

Service connection for the cause of death is granted.  


REMAND

The Board notes that in an April 2000 rating decision, the RO 
denied basic eligibility to loan guaranty benefits.  The 
veteran's representative noted disagreement with the decision 
in his July 2000 VA Form 646.  However, a statement of the 
case addressing this matter has not yet been issued.  
According to the Court, a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and her 
representative addressing the issue of 
basic eligibility for Department of 
Veterans Affairs loan guaranty benefits.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which she may file a substantive appeal.  
38 C.F.R. § 20.302(b).  

The case should then be returned to the Board for further 
appellate consideration,  if an appeal is properly perfected.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

